             Case: 1:19-cv-02878-JG Doc #: 1-3 Filed: 12/12/19 1 of 7. PageID #: 10




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113



                                              Court of Common Pleas


                                            New Case Electronically Filed:
                                              February 26,2019 13:55


                                           By: JOHN B. C. PORTER 0075433

                                               Confirmation Nbr. 1636080



  CREDIT ACCEPTANCE CORPORATION                                            CV 19 911731

           vs.
                                                                 Judge: NANCY R. MCDONNELL
  REGINALD E BARNES




                                                    Pages Filed: 6




Electronically Filed 02/26/2019 13:55/ / CV 19 911731 / Confirmation Nbr. 1636080 / CLSLP
                Case: 1:19-cv-02878-JG Doc #: 1-3 Filed: 12/12/19 2 of 7. PageID #: 11



                       IN THE CUYAHOGA COUNTY COMMON PLEAS COURT, OHIO

      CREDIT ACCEPTANCE CORPORATION
      25505 West Twelve Mile Road
      Southfield, Michigan 48037

                 Plaintiff,

           v.                                                         Case No.

      REGINALD E. BARNES                                               In accordance with Civil
      3600 W. 130th Street Apt. 1                                      Rule 4.6(C) or (D) and
      Cleveland, Ohio 44111                                            4.6(E), an ordinary mail
                                                                       waiver is requested.
                 Defendant.
                                                      COMPLAINT

         1. On December 26, 2014, Defendant entered into a Retail Installment Contract ("the Contract),
      whereby Defendant agreed to purchase a motor vehicle. A true copy of the Contract is attached hereto
      as Exhibit "A".

          2.     Plaintiff is the holder of the Contract by virtue of an assignment.

          3.   Defendant breached the terms of the Contract by failing to pay the installments as agreed
      thereby damaging Plaintiff in the sum of $5,947.38, plus interest at the rate specified by statute from
      March 1, 2017.

          WHEREFORE, Plaintiff demands judgment against Defendant for the sum of $5,947.38, plus
      interest at the rate specified by statute from and after March 1, 2017, and costs.

                                                          CARLILE PATCHEN & MURPHY LLP

                                                          /S/ John B.C. Porter
                                                          John B.C. Porter (0075433)
                                                          William Richard Yost (0014718)
                                                          Attorneys for Plaintiff
                                                          366 East Broad Street
                                                          Columbus, Ohio 43215
                                                          jporter@cpmlaw. com
                                                          wyost@cpmlaw.com
                                                          Telephone: (614) 628-0823
                                                          Facsimile: (614) 221-0216
                                                          17-00899-0

      THIS COMMUNICATION IS FROM A DEBT COLLECTOR AND ANY INFORMATION OBTAINED WILL BE
                 USED FOR THE PURPOSES OF COLLECTING THE DEBT DUE OUR CLIENT.


Electronically Filed 02/26/2019 13:55 / / CV 19 911731 / Confirmation Nbr. 1636080 / CLSLP
                   Case: 1:19-cv-02878-JG Doc #: 1-3 Filed: 12/12/19 3 of 7. PageID #: 12




                                                                                                                                 0032296823-1
            C-0032296823-1

                                                              RETAIL INSTALLMENT CONTRACT
ACCOUNT # 79237517                                                                                                                  LOT# GJD

 Buyer Name and Address                                     Co-Buyer Name and Address                                     CredRor<Se<ler Name and Address
 REGINALD E BARNES                                            N/A                                                         SCOOTERS GARAGE LLC
 3600 W 13OTH ST                                                                                                           12523 LORAIN AVE
 Apt. # ON                                                                                                                CLEVELAND, OH 44111
 CLEVELAND, OB 44111

“Vcu” and "Your" mean each Buyer above, jointly and severally. “Us" and “We" mean Creditor-Seller and Creditor-Seller's assignee. You may buy the Vehicle described below tor
cash or credit The cash price Is shown below as the “Cash Price”. The credit price Is shown below as “Total Sale Price”. You have agreed to buy the Vehicle from Us on credit for
the Total Sala Price. You acknowledge delivery and acceptance of the Vehicle In good condition and repair. You promise to pay Us all amounts due under this Retail Installment
Contract (“Contract"), including the Total Sale Price, In accordance with the payment schedule shown in the Truth In Lending Disclosures below. You also agree to the terms and
conditions (Including the Truth in lending Disclosures) and on the additional pages of this Contract. The Annual Percentage Rate may be negotiable with Us.

                     Year and Mete                             Model and Body Style                     Color       Vehfde Identification Number         Odometer Reading

 Used                 2005 Ford                   Escape 4D Utility FWD                                 GOLD          1FMW03135DA25367                       128,522

                                                        TRUTH IN LENDING DISCLOSURES
                                                              — Amount                                    Total of                         Total Safe Price
      PERCENTAGE                       CHARGE                            Financed                         Payments                         The total cost of Your
      RATE                             The dollar amount                 The amount of credit             The amount You will              purchase on credit.
      The cost of Your                 die credit will cost              provided to You or on            have paid after You              Including Your
      credit ss a yearly               You.                              Your behalf.                     have made all pay­               down payment of
      rate.                                                                                               ments as scheduled
                                                                                                                                           S 1,500.00               is
                       23.99 %          $ 3, 973.66
                                                                         $ 7,038.50                       $ 11,012.16                      $ 12,512.16
      Payment Schedule: Your payment schedule will be;
            No. of Payments                    Amount of Payments                When Payments Are Due

                    48                  S 229.42                                           January 26,           2015      and same date of each foltowing month.

     Security: You are giving a security interest in the Vehicle being purchased.
     Late Charge: If a payment is more than 10 days late, You will be charged 5% of the payment.
     Prepayment It You pay otf early, You may be entitled to a refund of part of the Finance Charge.
     Additional Information: Please read this Contract for any additional information about non payment, default and any required repayment in full before the sched­
     uled date, and prepayment refunds and penalties.

  THE INSURANCE, IF ANY, REFERRED TO IN THIS CONTRACT DOES NOT INCLUDE COVERAGE FOR BODILY
  INJURY LIABILITY, PUBLIC LIABILITY AND PROPERTY DAMAGE LIABILITY OR COMPLY WITH ANY MINIMUM
  STATE LIABILITY LAWS.
   PROPERTY INSURANCE: You must Insure the Vehicle securing this Contract YOU MAY PURCHASE OR PROVIDE THE INSURANCE
   THROUGH ANYONE YOU CHOOSE WHO IS REASONABLY ACCEPTABLE TO US. The collision coverage deductible may not exceed MOO.


  NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMSAND DEFENSES
  WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT
  HERETO OR WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
  AMOUNTS PAID BY THE DEBTOR HEREUNDER.


USED CAR BUYERS GUIDE. THE INFORMATION YOU SEE ON THE WINDOW FORM FOR THIS VEHICLE IS PART OF THIS CONTRACT. INFORMATION ON THE WINDOW FORM
OVERRIDES ANY CONTRARY PROVISIONS IN THE CONTRACT OF BALE.
Gate ears cempradores de yehfctilos ireadoe. La informacton que ve en e| formulario de la ventanil la para este vehfculo forma parte del presents contrato. La Ittforrnacldn del
formulario de la ventahllla de[a sin efecto toda dlspoelcton en eontrario contenlda on el contrato de verrta.

ARBITRATION NOTICE: PLEASE SEE PAGE 4 OF THIS CONTRACT FOR INFORMATION REGARDING THE AGREEMENT TO ARBITRATE CON­
TAINED IN THIS CONTRACT.
ADDITIONAL TERMS AND CONDITIONS: THE ADDITIONAL TERMSAND CONDITIONS, INCLUDING THE AGREEMENT TO ARBITRATE SET FORTH
ON THE ADDITIONAL PAGES OF THIS CONTRACT ARE A PART OF THIS CONTRACT AND ARE INCORPORATED H EREIN BY REFERENCE.


                                                                                                                      —                Buyer's Initials
OHIO CREDIT ACCEPTANCE CORPORATION (06-12)                                                              ID!      I1 jR |
              eediO®l26/2019ti3’'55 / / CV 19 911731 /
HfCtrOnCae!^Fvl                                                                                  Nbr.                                  8uy®r’s M(als „___
                    Case: 1:19-cv-02878-JG Doc #: 1-3 Filed: 12/12/19 4 of 7. PageID #: 13


                                                                                                                                    0032296823-2
               C-0032296823-2


                                                         ITEMIZATION OF AMOUNT FINANCED
     1. Cash Fite® (including accessories end improvements to the Vehicle)                            ........................... $                      6,995.00 (i)
     2. Sales Tax                               ....................................................... S_                                                _fiifLdLQ (2)


     3. Down-Payment Calculattan:                  Cash Down Payment                    .....              $      1.500.00 (A)
        Trade-In Description:                      Grass Trade-In                S                 N/A (B)
        Mate: N/A
        Model: JSZA                _   __           Payoff Made by Seller        $------            N/A (C)
        Nat Trade-in (If negative number, Insert "0" In One 3(D) and temtoe difference In 5(F) below} (B-C) $            0-00 (□)
                                                                          Total Down Payment                                 .......... (A + D) S-- ?-r50.P.-_00.(3)
                                                                                                                             .
     4. Unpaid Balance ofCashPries, (1+ 2less3)                                                                                                    $     6r125-J5(4)
     5. Other Changes Including Amounts Paid to Others on Your Behalf:
        ‘(NOTICE: A portion of these charges may be paid to or retained by Us.)
        A. ‘Cost of Required Physical Damage Insurance Paid to Insurance Company ..... ...... $—------ILA. (A)
        B.   "Cost of Optional Extended Warranty or Service Contract Paid to the Company named below.                          $.------- ^ZA(B)
        C.   ‘Documentation Fee                                                  .                                   S—                250.00 (C)
        D.   Cost of Fees Paid to Public Officials for Perfecting, Releasing or Satisfying a Security Interast ..... $                  —**/A (D)
        E.    Cost of Fees Paid to Public Officials for Certificate of Title, License end Registration                         $------ 33.5.0. (gj
             Other Charges (Seller must Identify who will receive payment and describe purpose)
        F-   to _HZ&                                      for lien or lease payoff                                             $-------- N/A (pj
        G.   ‘to Western Diversified Service*, Inc. for Optional GAP Protection                                              $      630.00 (Q)
        H.   ‘toJiZA_ :_ __________ forJSZA............                                                                  ....$_____ _ N/A (H)
        I.    ‘to N/A                                    __ _      for N/A                                                    $            n/a   (i)
        J.    ‘to JLZA                                             far JlZA          _____ __________________$                             N/A. (J)
        K.    ‘to N/A                                              fa, N/A                                           ,         «           N/A (K)

        Total of Other Charges and Amounts Paid to Others on Your Behalf       ..................... $——(5)
     6. Less Prepaid Finance Charge -               .........................................                 ; N/A (6)
     7. Amount Financed - Unpaid Balance (4 + 5 less 6)                      .........               $-- 7 f 038.50 gy


    OPTIONAL EXTENDED WARRANTY OR SERVICE CONTRACT: Although You are not required to purchase an optional extended warranty or
    service contract as a condition of purchasing this Vehicle on credit, by signing below You are indicating that You voluntarily elect to buy an optional ex­
    tended warranty or service contract covering the repair of certain major mechanical breakdowns of the Vehicle and related expenses. Refer to the op­
    tional extended warranty or service contract for details about coverage and duration.
     Price $ N/A                          Term: „               N/A                          Company:       N/A                _           _________________
      ***«NOT PURCHASED - DO NOT SIGN****                                               __                               _____________
     Buyer's Signature                 Date                                                              Buyer's Signature                             Date
     GAP PROTECTION: Optional Guaranteed Auto Protection (GAP) to not required to obtain credit GAP protection will not be provided under this Contract
     unless You sign for it below and agree to pay the additional cost shown below and on Line 5G of the ITEMIZATION OF AMOUNT FINANCED, You may obtain
     optional GAP protection from a person of Your choice that is authorized to seB such coverage and is acceptable to Us. The GAP contract issued by the
     provider of the protection will describe the terms and conditions of coverage in further detail. If You want GAP protection, sign below.

     Cost: $ 630,00                      Term:                4 8 Mos._______                Provider Western Diversified Services,                      Inc.

                                                                 12/26/2014                                                          _____________________
     Buyer's^^natura                                        ~     Date                                   Buyer's Signature                      Date

    ta agree to Ute terms at this Cootract and aetoiowledge that You haw received a copy of this Contract with alt blanks filled In and that Foif
    have read It and understand it.

    NOTICE TO THE BUYER: 1. Do not sign this Contract before You read it or if it contains any blank spaces. 2, You are entitled to ail exact copy
    of the Contract You sign.
®"^Buyef's Signature: x
                                                                                                     r's Signature; k
’’^Seller: scooters     garage llc                                                                                                                      AGENT

    This Contract is signed by the Seller and Buyerfs) hereto this                26 h         rlay nf      December                                            2014
    NOTICE OF ASSIGNMENT: The Seller has assigned this Contract to Credit Acceptance Corporation In accordance with the terms and condi­
    tions set forth on page 4 of this Contract. This assignment Is without recourse. You must make all future payments to: CREDIT ACCEPTANCE
    CORPORATION, 28505 WEST TWELVE MILE ROAD-SUITE 3000, SOU                     LD, MICHIGAN 48034-0330,1-(800)-634-1506.
^^SBHBrSCOOTERS GARAGE LLC
                                                                                                                                                        AGENT

    OHIO CREDIT ACCEPTANCE CORPORATION (08-12)

                                                      / / CV 19 911731 / Cofm?^ ^br- 1636080 / CLSLP
                    Case: 1:19-cv-02878-JG Doc #: 1-3 Filed: 12/12/19 5 of 7. PageID #: 14



                                                                                                                                         0032296823-3
             C-0032296823-3


                                                      ADDITIONAL TERMS AND CONDITIONS
Security Interest and Assignment of Proceeds. You give Us a security interest in the Vehicle. This secures payment of all You owe on this Contract and In any transfer, re­
newal, extension ar assignment of this Contract. It also secures Your other agreements in this Contract. You agree to have the certificate of title show our security interest (lien) in
the Vehicle. Until You r obligations under this Contract are satisfied, You assign to Us all Your right, tide and interest In and to: 1) all parts or goods put on the Vehicle; 2) al! money
or goods received (proceeds) tor the Vehicle (including all parts or goods put on the Vehicle); 3) all Insurance, service, or other contracts We finance for You; and 4) all proceeds
from insurance, service, or other contracts We finance tor You. This includes any refunds of premiums.
Late Charge. You promise to make all payments when due. If You fail to make a payment when it is due, You agree to pay Us a late charge as stated on page 1 of this Contract.
You agree that We do not waive any of our rights by accepting one or more late payments from You.
Ownership and Risk Of Loss. You promise to pay Us ail You owe under this Contract even If the Vehicle is damaged, destroyed or missing.
Bad Check Charge. You agree to pay Us a bad check charge of $20 (or such other amount permitted by applicable law) for any check or like instrument given by You to Us that
Is returned by Your bank because of insufficient funds or because Your bank account was closed.
Your Other Promises to Us. You promise that:
-   You will not remove the Vehicle from the United States or Canada.
-   You will not sell, rent, lease or otherwise transfer any interest In the Vehicle or this Contract without our written permission.
-   You will not expose ths Vehicle to misuse or confiscation.
-   You will not permit any other hen or security Interest to be placed on the Vehicle.
-   You will preserve and protect the Vehicle and keep it In good condition and repair.
-   You will not use the Vehicle in a trade or business without our written consent.
-   You will not use the Vehicle unlawfully or abandon IL If a governmental agency Impounds the Vehicle, You will notify Us immediately and regain possession of the Vehicle.
    We may regain possession of the Vehicle and treat it as a default.
-   You will pay all taxes, assessments, rentals, charges, and other fees Imposed on the Vehicle when they are due. If We pay any repair blits, storage bills, taxes, fines, fees,
    or other charges on the Vehicle, You agree to repay the amount to Us.
-   You will permit Us to Inspect the Vehicle at any reasonable time.
•   You will promptly sign, or cause others to sign, and give Us any documents We reasonably request to perfect our security interest.
-   You have not made and will not make an untrue, misleading or incomplete statement in a credit application, this Contract or any information provided in connection with
    this Contract.
-   You will promptly provide Us with any additional personal or financial information concerning You or any Information about the Vehicle that We may reasonably request
    from time to time.                .
-   You will immediately notify Us If You change Your name or address.
Prepayment. You have the right to prepay Your account balance early without a penalty. If You prepay in full. You may be entitled to a refund credit of part of the pre-computed
finance charge. This credit will be calculated in accordance with the actuarial method. We will apply the credit to the amount You owe Us or if You paid Us more than the amount
owed to Us under this Contract, We will refund it to You. A minimum finance charge of $15 may be charged. We will not credit or refund amounts less than $1.00.

ft You prepay only a portion of the balance remaining under this Contract. We will apply the prepayment to Your account balance, however a prepayment will not excuse any later
scheduled payments. You must still make all scheduled payments on time unbt Your obligation under this Contract is paid In full. If You make a partial prepayment Your fast pay­
ment or payments may be less than the scheduled amount due.
Required Physical Damage Insurance. You agree to have physical damage insurance covering loss or damage to the Vehicle lor the term of this Contract The insurance must
cover our Interest in the Vehicle. If the Vehicle is lost or damaged, You agree that We can use any insu rance settlement either to repair the Vehicle or apply to Your account balance. If
applied to Your account balance, the insurance settlement proceeds that do not pay Your obligation in full under this Contract will be applied as a partial payment
Optional Insurance, Maintenance or Service Contracts. This Contract may contain charges for optional insurance, maintenance, service or warranty contracts. If the Vahl­
de is repossessed, You agree that We may claim benefits under these contracts and terminate them to obtain refunds of unearned charges.
I neurones. Maintenance, Se rvice or Other Contract Charges Returned to Us. If any charge for insurance, maintenance, service, warranty or other contract is returned
to Us, it wilt be credited to Your account in accordance with the Prepayment section of this Contract
Default and Acceleration of the Contract You will be In default If:
-    You fail to pay any amount due under this Contract when it is due.
-    You break any of Your other promises You made in this Contract.
-    A proceeding In bankruptcy, receivership or insolvency Is started by You or against You or Your property.
If You are In default trf this Contract. We may declare ths entire unpaid balance of this Contract due and payable immediately at any time without notice to You, unless We are required
by law to provide You with such notice, and subject to any right You may have to reinstate the Contract. II Your default consists solely ot a failure to pay a payment when it Is due,
We may demand that You pay all that You owe on this Contract only if Your failure to pay has continued for at least thirty (30) days.
Starter Interruption Device and GPS. You understand and agree that if You are in default. We may use any starter Interruption device and/or global positioning system (col-
Iectivety, the Device) installed on the Vehicle to prevent the Vehicle from starling and/or to locate the Vehicle when permissible law and the terms of this Contract allow Us to re­
possess the Vehicle. You agree that if the Vehicle is disabled, You will need to cure Your default in order to restart the Vehicle. You acknowledge that You have been provided with
a toll free telephone number that You may call, no more than once per month. It the Vehicle Is disabled but You need an emergency activation which will allow the Vehicle to oper­
ate for 24 hours. Refer to the terms and conditions of the Buyer's Disclosure for additional information on the Device.
Repossession Of the Vehicle. If You default, We may take (repossess) the Vehicle from You. To repossess the Vehicle, We can enter Your property, or the property where the Ve­
hicle is stored, so long as it is done peacefully and the law allows it. Any accessories, equipment or replacements will remain with the Vehicle, You hereby acknowledge and agree
that any personal property contained within the Vehicle may be removed and held without liability to Us or our agent, it is Your responsibility to promptly and immediately contact
Us to make arrangements tor the return of Your personal property. You are responsible for paying all reasonable charges associated with the repossession.
Getting the Vehicle Back After Repossession. If We repossess the Vehicle, You have the right to get it back (redeem). You may reinstate the Contract as permitted by ap­
plicable law. You may redeem the Vehicle at any time before We sell, lease, license or otherwise dispose of any or all of the Vehicle in its present condition or following any com­
mercially reasonable preparation or processing.



                                                                                                                                                Buyer's Initials
 OHIO CREDIT ACCEPTANCE CORPORATION (00-12)
BtBMtrOrtinaiiyfeite0tOad@5/a0t9a3n55 / / CV 19 911731 / ConfirjmaiionJNbr. 1636080 / CLSLP                                                     Buyer’s Initials
 All Rights Resarved.                                                                 PAGES of 5
                    Case: 1:19-cv-02878-JG Doc #: 1-3 Filed: 12/12/19 6 of 7. PageID #: 15



                                                                                                                                      0032296823-4
             C-0032296823-4



                                                     ADDITIONAL TERMS AND CONDITIONS
Sale of tlM Repossessed Vehicle. Any notice 1 hat Is required to be given to You of a n intended sale or transfer of the Vehicle will be mailed to Your last known address, as re­
flected In our records, in a reasonable penod before ths date of the intended sale or transfer (or such other period of time as is required by law). If the Vehicle is sold, We will use
the net proceeds of the sale to pay all or part of Your debt.
The net proceeds of the sale will be figured this way: Any charges for taking, holding, preparing for sale, and selling the Vehicle, and any attorney fees and court costs, if permitted
by law, will be subtracted from the sailing price

If You owe Us less than the net proceeds of sale, We will pay You the difference, unless We are required to pay it to someone else. Far example. We may be required to pay a lender
who has given You a loan and has also taken a security Interest in the Vehicle.
If You owe more than the net proceeds of sale, You will pay Us the oiffarence between the not proceeds of sola and what You owe when We ask for It, If You do not pay this amount
when asked, You may also be charged interest at the highest lawful rate until You do pay all You owe to Us,
Delay In Enforcing Rights and Changes of this Contract We can delay or refrain from enforcing any of our rights under this Contract without losing them. For example. We
can extend the time fir making some payments without extending others. Any change In the terms of this Contract must be in writing and signed by Us. No oral changes are binding.
II any part of this Contract is not valid, all other parts will remain enforceable.
 WARRANTIES SELLER DISCLAIMS, YOU UNDERSTAND THAT THE SELLER IS NOT OFFERING ANY WARRANTIES AND THAT THEREARENO IMPLIED WAR-1
  RANTIES OF MERCHANTABILITY, OF FITNESS FOR A PARTICULAR PURPOSE. OR ANY OTHER WARRANTIES, EXPRESS OR IMPLIED BY THE SELLER, COVER­
  ING THE VEHICLE UNLESS THE SELLER EXTENDS A WRITTEN WARRANTY OR SERVICE CONTRACT WITHIN M DAYS FROM THE DATE OF THIS CONTRACT.
 THIS PROVISION DOES NOT AFFECT ANY WARRANTIES COVERING THE VEHICLE THAT MAY BE PROVIDED BY THE VEHICLE MANUFACTURER.

Interest After Maturity. You further agree to pay interest at the Annual Percentage Rate staled on page 1 of this Contract or at the highest rate permitted by applicable law, on
any amounts that remain unpaid after maturity of this Contract. For the purposes of this provision, maturity means the earlier of the date Your final payment Is due or the date We
accelerate the Contract.
Judgment Rate. Interest on any judgment awarded on this Contract will be at the Annual Percentage Rate stated on page 1 of this Contract or at the highest rate permitted by
applicable law.
Governing Law. The terms of this Contract are governed by law of the state of the Seller's address shown on page 1 of this Contract, except to the extent preempted by applica­
ble federal Taw.


                                                                                 ASSIGNMENT
FOR VALUE RECEIVED, Seller hereby assigns and transfers all Seller's right, tide and interest in and to this Contract, and in and to the Vehicle described herein,
to CREDIT ACCEPTANCE CORPORATION (-Assignee"), its successors and assigns, pursuant to and in accordance with the terms and conditions set forth in
the existing dealer agreement between Seller and Assignee In effect on the date hereof. Sellar gives Assignee full power, either in Assignee’s name or in Seller's
name, to take all actions which Seller could have taken under this Contract. In order to induce Assignee to accept assignment of this Contract, Seller repre­
sents and warrants to Assignee as set forth in the existing dealer agreement.




                                                                      ARBITRATION CLAUSE
This Arbitration Clause describes how a Dispute (as defined below) may be arbitrated. Arbitration Is a method of resolving disputes in front of one or more
neutral persons, Instead of having a trial in court in front of a judge and/or jury. In this Arbitration Clause, “We" and “Us" mean Seller and/or Seller's assignee
(Including, without limitation. Credit Acceptance Corporation) or their employees, assignees, or any third party providing any goods or services in connection
with the origination, servicing and collection of amounts due under the Contract if such third party is named as a party between You and Us. "You" and “Your"
means each Buyer named above.

Your Right to Reject: if You don't want this Arbitration Clause to apply, You may reject it by mailing Us at P.O. Box 5070, Southfield, Michigan 480B6-
5070 a written rejection notice that describes the Contract and tells Us that You are rejecting this Arbitration Clause. A rejection notice Is only
effective if it Is signed by all buyers, co-buyera and cosigners and the envelope that the rejection notice is sent In has a post mark of 30 days or less
after the date of this Contract. It You reject this Arbitration Clause, that will not affect any other provision of this Contract or the status of Your
Contract. If You don't reject this Arbitration Clause, it will be effective as of the date of this Contract.

A “Dispute" is any controversy or claim between You and Us arising out of or in any way related to this Contract, including, but not limited to, any default under
this Contract, the collection of amounts due under this Contract, the purchase, sale, delivery, set-up, quality of the Vehicle, advertising for the Vehicle or its
financing, or any product or service included in this Contract. “Dispute" shall have the broadest meaning possible, and includes contract claims, and claims
based on tort, violations of laws, statutes, ordinances or regulations or any other legal or equitable theories. Notwithstanding the foregoing, “Dispute" does
not include any Individual action brought by You In small claims court or Your state's equivalent court, unless such action is transferred, removed or appealed
to a different court. "Dispute" does not include any repossession of the Vehicle upon Your default and any exercise of the power of sale of the Vehicle under
this Contract or any individual action by You to prevent Us from using any such remedy, so long as such Individual action does not Involve a request for
monetary relief of any kind. In addition, “dispute does not include disputes about the validity, enforceability, coverage or scope of this Arbitration Clause or
any part thereof (including, without limitation, the Class Action Waiver described In the sixth paragraph of this Arbitration Clause, the last sentence of the
seventh paragraph of this Arbitration Clause and/or this sentence); all such disputes are for a court and not an arbitrator to decide. However, any dispute or
argument that concerns the validity or enforceability of the Contract as a whole is for the arbitrator, not a court, to decide.


                                                                                                                                             Buyer's Initials        fl?
 OHIO CREDIT ACCEPTANCE CORPORATION (06-12)
                                                     / / CV 19 911731 / Confirmation. Nbr. 1636080 / CLSLP                                   Buyer’s Initials ______
 All Rights Raserved.                                                                PAGE 4 of 5
                 Case: 1:19-cv-02878-JG Doc #: 1-3 Filed: 12/12/19 7 of 7. PageID #: 16



                                                                                                                        0032296823-5
            C-0032296823-5




It a Dispute arises, the complaining party shall give the other party a written Dispute Notice and a reasonable opportunity, not less than 30 days, to resolve the
Dispute. Any Dispute Notice to You will be sent In writing to the address on this Contract (or any updated address You subsequently provide to Us). Any
Dispute Notice to Us must be sent by mail to: Credit Acceptance, Attn: Corporate Legal, 25505 West Twelve Mile Road, Suite 3000, Southfield, Michigan
48034-6339 (or any updated address We subsequently provide to You). Any Dispute Notice You send must give Your Account Number, telephone number and
address. Any Dispute Notice must explain the nature of the Dispute and the relief that is demanded. The complaining party must reasonably cooperate in
providing any Information about the Dispute that the other party reasonably requests.

Either You or We may require any Dispute to be arbitrated and may do so before or after a lawsuit has been started over the Dispute or with respect to other
Disputes or counterclaims brought later in the lawsuit If You or We elect to arbitrate a Dispute, this Arbitration Clause applies. A Dispute shall be fully
resolved by binding arbitration. Judgment on the arbitration award may be entered in any court with jurisdiction. All statutes or limitation that otherwise would
apply to an action brought in court will apply in arbitration. The arbitrator Is authorized io award all remedies permitted by the substantive law that would apply
if the action were pending in court, Including, without limitation, punitive damages (which shall be governed by the Constitutional standards employed by the
courts) and attorneys' fees and costs.

If You or We elect to arbitrate a Dispute, neither You nor We will have the right to pursue that Dispute in court or have a jury resolve that dispute. In addition,
If You or We elect to arbitrate a Dispute, (a) neither You nor We may participate in a class action In court or in a class-wide arbitration, either as a plaintiff,
defendant or class member; (b) neither You nor We may act as a private attorney general in court or In arbitration; (c) Disputes brought by or against You may
not be joined or consolidated with Disputes brought by or against any other person; and (d) the arbitrator shall have no power or authority to conduct a class­
wide arbitration, private attorney general arbitration or joined or consolidated arbitration (this sentence including subparts a through d hereof is referred to In
this Arbitration Clause as the “Class Action Waiver"), in the event there is an agreement to arbitrate claims or disputes that coni Kots with this Arbitration Clause,
whether such agreement is executed before, at the same time, or after this Arbitration Clause, the terms of this Arbitration Clause shall control any and all
Disputes between You and Us.

Notwithstanding the foregoing, We retain the right to repossess the Vehicle upon Your default and to exercise any power of saie under this Contract If any
provision of this Arbitration Clause other than the Class Action Waiver is invalid or unenforceable under the Federal Arbitration Act or any other applicable law,
the Invalid or unenforceable provision shall be Inapplicable and deemed omitted, but shall not invalidate the rest of this Arbitration Clause, and shall not diminish
the parties' obligation to arbitrate Disputes subject to this Arbitration Clause. In the event that the Class Action Waiver is determined to be Invalid or
unenforceable, then, subject to the right to appeal such a ruling, this entire Arbitration Clause (except for this sentence) shall be null and void.

Whoever first elects arbitration may choose to arbitrate under the rules and procedures of either JAMS or the American Arbitration Association; however in the
event of a conflict between these rules and procedures and the provisions of this Arbitration Clause, You and We agree that this Arbitration Clause governs for
that specific conflict You may obtain the rules and procedures, Information on lees and costs (including waiver of the tees), and other materials, and may file
a claim by contacting the organization of Your choice. The addresses and websites of the organizations are: JAMS, 1920 Main Street, Suite 300, Irvine, CA
92614. www.jamsadr.com ; and American Arbitration Association. 335 Madison Avenue. Floor 10, New York. New York 10017-4605, www.adr.org. If neither
JAMS nor the American Arbitration Association is able or willing to serve, and You and We can't otherwise agree on a substitute administrator or arbitrator,
then a court with appropriate jurisdiction shall appoint an arbitrator. We will consider any good faith request You make to Us to pay the administrator's or
arbitrator's filing, administrative, hearing and/or other tees if You cannot obtain a waiver of such fees from the administrator and We will not seek or accept
reimbursement of any such fees. We wilt bear the expense of our attorneys, experts and witnesses, except where applicable law and this Contract allow Us to
recover attorneys’ fees and/or court costs in a collection action We bring. You will bear the expense of Your attorneys, experts and witnesses if We prevail in
an arbitration. However, in an arbitration You commence. We will pay Your fees If You prevail or if We must bear such fees In order for this Arbitration Clause
to be enforced. Also, We will bear any fees if applicable law requires Us to. The arbitrator may decide that an in-person hearing is unnecessary and that he or
she can resolve the Dispute based on the papers submitted by You or Us and/or through a telephonic hearing. However, any arbitration hearing that You attend
will take place at a location that is reasonably convenient to You. Notice of the time, date and location shall be provided to You and Us under the rules and
procedures of the arbitration organization selected.

The arbitrator's decision is final and binding, except for any right of appeal provided by the Federal Arbitration Act, 9 U.S.C. §§ 1 et. Seq. ("FAA"). However, If
the amount of the Dispute exceeds $50,000 or Involves a request for injunctive or declaratory relief that could foreseeably involve a cost or benefit to either
party exceeding 550,000, any party can appeal the award to a three-arbitrator panel administered by the Administrator, which panel shall reconsider any aspect
of the initial award requested by the appealing party. The decision of the panel shall be by majority vote. Reference in this Arbitration Clause to “the arbitrator"
shall mean the panel of arbitrators if an appeal of the arbitrator's decision has been taken. The costs of such an appeal will be borne in accordance with the
section of this Arbitration Clause that describes who will bear the costs for the initial proceeding before a single arbitrator,

It Is expressly agreed that this Contract evidences a transaction in Interstate commerce. This Arbitration Clause is governed by the FAA and not by any state
arbitration law.




                                                                                                                              Buyer’s Initials
 OHIO CREDIT ACCEPTANCE CORPORATION (06-12)
BteaerartfCBliyWted0a®67@Q19a113r55 / / CV 19 911731 / CopfimaLion.Nbr. 1636080 / CLSLP                                       Buyer’s Initials
 All Rights Reserved.                                                       PAGEo of 5
